Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 12, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dardel (US 5,490,522) in view of Manor (US 2003/0018262), in further view of Tsung (US 9,161,738).
Regarding claims 1 & 3, Dardel teaches a tip (cap 300 & ultrasonic probe 600, Column 3, Lines 66-67 & Column 4, Lines 1-28) for a handheld ultrasound device, comprising:
a proximal end (Figure 2);
a distal end (Figure 2); and
a sensor for transmitting and receiving ultrasound waves, the sensor positioned on the proximal end (ultrasonic-Doppler unit, Column 2, Lines 40-43).
However, Dardel fails to disclose a receiver.
Manor teaches:

The data processing and analyzing utility is part of the control unit 14, shown in Figure 1 to be located in the handle of the device.
the tip (second part 62B, [0058]) is a disposable component ([0059]) of the handheld ultrasound device (probe device 60, [0058]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the invention of Dardel such that the sensor is configured to operatively couple to a receiver disposed outside of and separate from the tip, and such that the tip is a disposable component of the handheld ultrasound device, as taught by Manor.  Incorporating the receiver into the same device as the sensor eliminates the need for any additional devices, allowing for a more efficient procedure for the operator.  Additionally, a disposable tip ensures that a new tip is used for each procedure, eliminating the risk of cross-contamination from patient to patient.
Column 4, Lines 50-54 and Figure 3 detail advancing the device into the cap, outlining how the cap is both replaceable and detachable.
However, Dardel in view of Manor fail to disclose that the tip is selectively attachable to the handheld ultrasound device.
Tsung teaches (Figures 1 & 5-10) that the tip (probe head 26, Column 3, Line 54) is selectively attachable (Column 3, Lines 60-64) to the handheld ultrasound device (ultrasonic probe device 10, Column 3, Line 54) and that the tip is selectively attachable (Column 3, Lines 60-64) to a handle of the handheld ultrasound device (Column 4, Lines 9-12).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the handheld ultrasound device taught by Dardel in view of Manor such that the tip is selectively detachable to the handheld ultrasound device or to the handle of the handheld ultrasound device as taught by Tsung.  This would drastically reduce the need for re-sterilization of the device, since the tip can be replaced between procedures, as it is the only part coming into contact with the patient.
Regarding claim 4, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 3, and Manor further teaches that the receiver is disposed within the handle ([0053], Figure 1).

Regarding claim 6, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 3, and Dardel further teaches that the tip is tethered to the handle via a cable (electric cable 500, Column 4, Lines 15-28), and wherein the sensor is operatively coupled to the receiver via the cable such that the tip is operable when separated from the handle (Figure 2).
Regarding claim 8, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 6, and Dardel further teaches that the tip comprises the cable (Column 4, Lines 15-28, Figure 2).
Regarding claim 9, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 6, and Dardel further teaches that the handle (ultrasonic Doppler unit 400a, Column 4, Lines 15-28) comprises the cable (Figure 2).
Regarding claim 12, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 1, and Dardel further teaches that the tip is sterile and is configured for one-time use (Abstract).
Regarding claim 16, Dardel teaches a tip (cap 300 & ultrasonic probe 600, Column 3, Lines 66-67 & Column 4, Lines 1-28) for a handheld ultrasound device, comprising:
a sensor for transmitting and receiving ultrasound waves (ultrasonic-Doppler unit, Column 2, Lines 40-43).
However, Dardel fails to disclose a shaft having a proximal end and a distal end, the sensor positioned on a proximal end of the tip at one end of the shaft, wherein the distal end of the shaft is shaped complementary to an end of the handle.
Manor teaches a shaft having a proximal end and a distal end (Figure 1), the sensor (ultrasonic probe 12, [0045]) positioned on a proximal end of the tip at one end of the shaft 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the invention taught by Dardel to include a shaft having a proximal end and a distal end, the sensor positioned on a proximal end of the tip at one end of the shaft, wherein the distal end of the shaft is shaped complementary to an end of the handle as taught by Manor.  A rigid shaft would allow the operator to use the device with one hand, as opposed to an embodiment where the sensor is connected to the receiver solely by a flexible cable.
However, Dardel in view of Manor fail to disclose a connector at the distal end, the connector removably connecting the tip to a handle of the handheld ultrasound device, the connector providing an operative connection between the tip and the handle, wherein the tip includes a first attachment element and the handle includes a second attachment element, the first attachment element cooperating with the second attachment element to selectively attach the tip to the handle.
Tsung teaches a connector (locking joint, Column 5, Line 62) at the distal end (proximal end 28 of probe head 26, Column 5, Line 63), the connector removably connecting (Column 3, Lines 60-64) the tip to a handle of the handheld ultrasound device (Column 4, Lines 9-12), the connector providing an operative connection between the tip and the handle, wherein the tip includes a first attachment element and the handle includes a second attachment element, the first attachment element cooperating with the second attachment element to selectively attach the tip to the handle (Figures 1 & 5-10, Column 5, Lines 62-67 & Column 6, Lines 1-3).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor to include a connector at the distal end, the connector removably connecting the tip to a handle of the handheld ultrasound device, the connector providing an operative connection between the tip and the handle, wherein the tip includes a first attachment element and the handle includes a second attachment element, the first attachment element cooperating with the second attachment element to selectively attach the tip to the handle as taught by Tsung.  This would facilitate removal of the tip from the handle, and would drastically reduce the need for re-sterilization of the device, since the tip can be replaced between procedures.
Regarding claim 19, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 16, and Tsung further teaches that the tip is detachably received (Column 3, Lines 60-64) on the handle (Column 4, Lines 9-12) such that the tip is operable separate from the handle (Column 5, Lines 1-3).
Column 3, Lines 60-64 states that the probe head 26 attaches to the elongated body 12.  Column 4, Lines 9-12 states that the handle 18 is a component of the elongated body 12.  Additionally, the elongated body 12 and its components can also be considered the handle, as, when the probe head 26 is detached from the ultrasound device, the elongated body 12 and its components remain as a single unit held by the operator.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor such that the tip is detachably received on the handle such that the tip is operable separate from the handle.  Configuring the tip such that it is operable while separated from the handle increases its maneuverability about sacrificing functionality.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Manor, in further view of Tsung, as applied to claim 1, above, in further view of Miller (US 2017/0093190).
Regarding claim 7, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 6, and Dardel further teaches a cable connecting a distal end of the tip to the handle.

Miller teaches a cavity (storage cavities 250, [0050]) for storing the cable (connector cables 225, [0050]) when the cable is not in use (Figure 6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor, in further view of Tsung to include a cavity for storing the cable when the cable is not in use.  This would keep the parts of the device organized regardless of if it was being used in the attached or separated configuration.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Manor, in further view of Tsung, as applied to claim 1, above, in further view of Burnside (US 2010/0204569).
Regarding claim 10, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 1, and Dardel further teaches that the tip is operable when separated from the handle (Column 4, Lines 15-28, Figure 2).
However, Dardel in view of Manor, in further view of Tsung, fail to disclose that the sensor is operatively coupled to the receiver via a wireless connection.
Burnside teaches that the sensor (wireless module 950, [0137]) is operatively coupled to the receiver (data-receiving component, [0137]) via a wireless connection.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor, in further view of Tsung, such that the sensor is operatively coupled to the receiver via a wireless connection as taught by Burnside.  This would allow the device to continue to be able to transmit data while in the separated configuration.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Manor, in further view of Tsung, as applied to claim 1, above, in further view of Olson (WO 99/35968).
Regarding claim 11, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 1, and Dardel further teaches that the tip is sterile (Abstract).
However, Dardel in view of Manor, in further view of Tsung, fail to disclose that the tip is configured for re-sterilization.
Olson teaches that the tip (probe 100, Figure 4) is configured for re-sterilization after use (Page 15, Lines 6-7 & Page 27, Lines 30-32).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have made the tip taught by Dardel in view of Manor, in further view of Tsung, to be re-sterilizable as taught by Olson.  This ensures the device can be reused while being sterile for subsequent patients.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Manor, in further view of Tsung, as applied to claim 1, above, in further view of Palmer (WO 2010/096174).
Regarding claim 13, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 1.
However, Dardel in view of Manor, in further view of Tsung, fail to disclose that the tip incorporates a curvature along a length of the tip.
Palmer teaches that the tip incorporates a curvature along a length of the tip ([0099], Figure 2C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included a curvature as taught by Palmer into the design of the tip taught by Dardel in view of Manor, in further view of Tsung,.  This would give the operator a greater degree of freedom of positioning the tip, allowing a greater breadth of what is able to be analyzed by the device.

However, Dardel fails to disclose a shaft.
Manor teaches a shaft comprising the proximal end of the tip (Figure 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel to include a shaft comprising the proximal end of the tip as taught by Manor.  Incorporating a shaft as the proximal end of the tip would maximize the distance between the operator in the patient, and thus reduce the possibility of contamination.
However, Dardel in view of Manor, in further view of Tsung, fail to disclose that the shaft is permanently deformable.
Palmer teaches that the shaft is permanently deformable ([0091]).
Paragraph [0091] states that the angle the tip can be steered to can be fixed via a locking mechanism, thus making the shaft permanently deformable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included modified the device taught by Dardel in view of Manor, in further view of Tsung, such that the shaft is permanently deformable as taught by Palmer.  This would allow the operator to maintain a desired angle of the shaft.
Regarding claim 15, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 1.
However, Dardel fails to disclose a shaft.
Manor teaches a shaft comprising the proximal end of the tip (Figure 1).

However, Dardel in view of Manor, in further view of Tsung, fail to disclose that the shaft is temporarily deformable.
Palmer teaches that the shaft is temporarily deformable ([0091], Figure 1A).
Paragraph [0091] states that the tip includes a steerable joint, thus making it temporarily deformable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included modified the device taught by Dardel in view of Manor, in further view of Tsung, such that the shaft is temporarily deformable as taught by Palmer.  This would make it easier for the operator to adjust the angle of the shaft.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Tsung, in further view of Dykes (US 2018/0116630).

a proximal end (Figure 2);
a distal end (Figure 2); and
a transducer for ultrasound waves positioned on the proximal end (ultrasonic-Doppler unit, Column 2, Lines 40-43).
However, Dardel fails to disclose that the tip is selectively attachable to the handheld ultrasound device.
Tsung teaches (Figures 1 & 5-10) that the tip (probe head 26, Column 3, Line 54) is selectively attachable (Column 3, Lines 60-64) to the handheld ultrasound device (ultrasonic probe device 10, Column 3, Line 54).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the handheld ultrasound device taught by Dardel such that the tip is selectively detachable as taught by Tsung.  This would drastically reduce the need for re-sterilization of the device, since the tip can be replaced between procedures, as it is the only part coming into contact with the patient.
However, Dardel in view of Tsung fail to disclose a sterile barrier that is secured to the tip between the proximal and distal ends.
Dykes teaches a sterile barrier (disposable plastic sheath section 909 & sleeve lock 923, [0064]) extending distally beyond the tip to enclose at least a portion of the handheld ultrasound device (Figure 9E), wherein the sterile barrier is secured to the tip between the proximal end and the distal end ([0065], Figure 9F).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dardel in view of Manor, in further view of Tsung, as applied to claims 1 & 16, above, in further view of Dykes.
Regarding claim 21, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 5.
However, Dardel in view of Manor, in further view of Tsung, fail to disclose a sterile barrier that is secured to the tip between the proximal and distal ends.
Dykes teaches that the sterile barrier (disposable plastic sheath section 909 & sleeve lock 923, [0064]) is secured to an outer surface of the tip between the proximal end and the distal end ([0065], Figure 9F), wherein the sterile barrier extends distally from the tip to enclose the handle (Figure 9E), and wherein the proximal end of the tip is not enclosed within a sterile barrier (Figure 9E).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor, in further view of Tsung, to include a sterile barrier that is secured to an outer surface of the tip between the proximal end and the distal end, wherein the sterile barrier extends distally from the tip to enclose the handle, and wherein the proximal end of the tip is not enclosed within a sterile barrier as taught by Dykes.  By keeping the proximal end of the tip exposed, the body of the device can remain sterile without attenuating the ultrasound waves.
Regarding claim 22, Dardel in view of Manor, in further view of Tsung, teach the tip of claim 16.
However, Dardel in view of Manor, in further view of Tsung, fail to disclose a sterile barrier that is secured to the tip between the proximal and distal ends.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Dardel in view of Manor, in further view of Tsung, to include a sterile barrier that is secured to an outer surface of the tip between the proximal end and the distal end, wherein the sterile barrier extends distally from the tip to enclose the handle, and wherein the proximal end of the shaft is not enclosed within a sterile barrier as taught by Dykes.  By keeping the proximal end of the tip exposed, the body of the device can remain sterile without attenuating the ultrasound waves.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 3, 16, & 20-22 have been considered but are moot in view of new grounds of rejection.
Regarding claims 1, 3, & 16, applicant argues that neither Dardel nor Manor teach the newly-amended limitations regarding the tip being selectively attachable to the handheld ultrasound device.  The new grounds of rejection do not rely on either Dardel or Manor, but rather the newly cited reference of Tsung.
Regarding claims 20-22, applicant argues that neither Dardel nor Manor teach the newly-amended limitations regarding the sterile barrier enclosing the handle and not enclosing the tip of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793